Citation Nr: 9932099	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  97-04 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
hearing disability of the right ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to 
August 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This matter was before the Board in 
April 1999 at which time it was remanded to afford the 
veteran a hearing before a Traveling Section of the Board.

The Board notes the veteran's personal hearing testimony may 
be construed as raising a claim for entitlement to service 
connection for residuals of a head injury.  This matter to 
the RO for appropriate development.


REMAND

Initially, the Board notes that the veteran's claim is well-
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he has presented a claim which is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In general, an allegation 
of increased disability is sufficient to establish a well-
grounded claim seeking an increased evaluation.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

The veteran seeks a rating in excess of 10 percent for a 
right ear hearing disability.  The Board notes that VA 
audiological evaluation was performed in April 1996 and may 
not reflect the current state of the veteran's hearing 
disability. 

VA has a duty to assist the veteran in the development of 
facts pertinent to well-grounded claims, which includes 
obtaining an adequate VA examination.  38 U.S.C.A. § 5107(a); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, the case is remanded to the RO for the 
following:

1. The RO should contact the veteran and 
request that he provide the name and 
address of any private health care 
providers from whom he has sought 
treatment for a right ear hearing 
disability.  He should also be asked 
to sign and return a consent form 
authorizing the release of any 
appropriate physician's records to VA.  
Once this information has been 
received, the RO should contact the 
provider or providers and request that 
copies of the veteran's treatment 
records, if available, be forwarded to 
the RO. If the records are not 
available, the physician is requested 
to so state in writing.

2. The veteran should be afforded a VA 
audiological evaluation to determine 
the current nature and extent of his 
service-connected right ear hearing 
disability. All necessary tests and 
studies should be conducted, and all 
clinical findings should be set forth 
in detail. The claims folder and a 
copy of this remand must be made 
available to and reviewed by the 
examiner prior to conduction and 
completion of the examination. 

3. After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issue on appeal.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




